Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2021

                                    No. 04-20-00569-CV

     CITY OF SAN ANTONIO BY AND THROUGH THE SAN ANTONIO WATER
                               SYSTEM,
                               Appellant

                                              v.

                              CAMPBELLTON ROAD, LTD.,
                                     Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-13949
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER

        Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief
is due on or before April 2, 2021.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court